DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 112(b) is withdrawn in view of Applicant amendments in connection with this ground of rejection.
The rejection under section 103 is withdrawn in view of the Declaration under section 37 CFR 1.130 disqualifying Schumacher as prior art under the exception provided under section 102(b)(1)(A):

    PNG
    media_image1.png
    120
    594
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 11-23, 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over:
Raybin et al., Biochemistry, 1 January 1977 (1977-01-01), pages 2189-2194 (Raybin); or 
Kalisz et al., BIOCHIMICA ET BIOPHYSICA ACTA. PROTEIN STRUCTURE AND MOLECULAR ENZYMOLOGY, ELSEVIER, AMSTERDAM; NL, vol. 1481, no. 1, 31 August 2000 (2000-08-31), pages 131-138 (Kalisz), or
WO 2015/041729 (WO 729).
In view of:
WO 2011/150495 (WO 495); and
Erck et al., Neurochemical Research, Vol. 25, No. 1, 2000, pp. 5–10 (Erck, cited previously); and
Prota et al., J. Cell Biol. 2013;200: 259–270 (Prota, cited previously); and
Banerjee et al., ACS Chem. Biol. 2010, 5, 8, 777–785 (Banerjee); and 
Ng et al., Org. Biomol. Chem., 2015,13, 374-378. 

Moreover, WO 495 discloses (claims 1, 5, 7, 13, 16, 17, 36) a peptide comprising a sequence having the formula EEXEEZ wherein X s selected from alanine or glycine, and Z is selected from tyrosine or glutamic acid. Furthermore, the said peptide can be derived from tubulin and can form part of a pharmaceutical composition, a probe (which is considered to be equivalent to a kit), or a diagnostic composition). The polypeptides of WO 495  in which Z is glutamic acid are considered to be polypeptides obtainable by the method of claim 1, wherein, in Formula I, X is H, Y is H, and Z is a substituted alkyl (substituted with a carboxylic acid group).
The person skilled in the art, seeking an alternative to the known peptides of WO 495, would be aware of the passage on page 7 (lines 21-27) of WO 495, which states that peptides wherein at least one amino acid has been replaced by an unnatural amino acid are within the scope of the invention of WO 495.
Also, Erck teaches that the amino acid tyrosine is not the only substrate of TTL.  Moreover, Prota used X-ray crystallography to show that the TTL enzyme forms an extended cavity for substrate binding. Thus, the shape of the extended cavity of the wild-type enzyme enables TTL to ligate further amino acid derivatives to allow even larger substrates for TTL that are structurally unrelated to tyrosine. 	


    PNG
    media_image2.png
    566
    687
    media_image2.png
    Greyscale

See Ng at page 375.
	In this way, those of ordinary skill could have applied protein labelling with tyrosine derivatives in the manner required, and in a predictable fashion for the purposes of orthoigonal labeling of proteins.  Specifically, the primary references teach that the recited labeling of proteins with tyrosine derivatives.  The secondary references are added for the proposition that amino acids other than tyrosine, such as 3-nitrotyrosine,   are applicable to this process of protein labeling.  Specifically, Erck teaches that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642